DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-14 have been cancelled.  Claims 15-28 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 27 recite the limitation "the alert" in last line of the respective claim.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the alert” will be examined as “an alert.”
Appropriate correction is required. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 15-27 are drawn to a system for automatically monitoring a deployed monitor for selection of a cohort which is within the four statutory categories (i.e. machine).  Claims 28 is drawn to a method for automatically monitoring a deployed monitor for selection of a cohort which is within the four statutory categories (i.e. process).  
Claims 15-27 (Group I) recite a system for automatically monitoring a deployed model for selection of a cohort, the system comprising: 
at least one processing device programmed to  (mere instructions to implement an abstract idea on a computer, see MPEP § 2106.05(f)): 
apply the deployed model to data representing a first plurality of individuals, the data including characteristics of the first plurality of individuals; 
based on application of the deployed model, select a subset of the first plurality of individuals as a cohort; 
receive an indication of a characteristic of interest; 
compare the characteristics of the first plurality of individuals with the characteristic of interest; and 
determine whether the comparison results in a number of individuals having the characteristic of interest but excluded from the selected subset, and the number is greater than a threshold.   
The above bolded limitations, given the broadest reasonable interpretation, cover a mathematical concept and/or a certain method of organizing human activity because it recites mathematical relationships, formulas, equations, and/or mathematical calculations and/or managing personal behavior or relationships or interactions between people.  Any underlined limitations not identified above as part of the mathematical concept/method of organizing human activity are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claim 28 is identical as the abstract idea for Claims 15-27 (Group I), because the only difference between Claims 15 and 28 is that Claim 28 recites a method, whereas Claim 15 recites a system that includes a processor.
Dependent Claims 16-27 include other limitations, for example defining additional thresholds, transmitting alerts, generating reports, specifying the location at which the model is used, further limitations on the model, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 15. 
Furthermore, Claims 15-28 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of processor, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0018] and [0061] of the present Specification, see MPEP 2106.05(f)
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0018] and [0061] of the Specification discloses that the additional elements (i.e. processing device) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receives instructions) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare modeling);
Dependent Claims 16-27 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the alert feature of dependent Claims 17, 26 and 27), electronic recordkeeping (e.g. the storing of the report feature of dependent Claim 19), and/or storing information in memory (e.g. the storing feature of dependent Claim 19).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 15-28 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander (U.S. Pub. No. 2008/0082356 A1) in view of Grindstaff (U.S. Pub. No. 2018/0285691) and Shukla (U.S. Pub. No. 2021/0193320 A1). 
Regarding claim 15, Friedlander discloses a system for automatically monitoring a deployed model for selection of a cohort, the system comprising: 
at least one processing device programmed to (Paragraphs [0023-0024] and [0036] discuss a data processing system performing the disclosed embodiments.): 
apply the model to data representing a first plurality of individuals, the data including characteristics of the first plurality of individuals (Paragraphs [0005], [0035], [0038], [0050] and [0058] discuss selecting a cohort in which the patients have a common attribute for use in a cluster model.); 
based on application of the model, select a subset of the first plurality of individuals as a cohort (Paragraphs [0005], [0030], [0034-0035] and [0050] discuss selecting a subset of the cohort using specified characteristics, such as gender, age, physical condition or disease state that do not receive treatment.); 
receive an indication of a characteristic of interest (Paragraphs [0005], [0030], [0034-0035] and [0050] discuss using specified characteristics, such as gender, age, physical condition or disease state, construed as receiving a characteristic of interest.); 
but Friedlander does not appear to explicitly disclose: 
wherein the model is deployed; 
comparing the characteristics of the first plurality of individuals with the characteristic of interest; and 
determine whether the comparison results in a number of individuals having the characteristic of interest but excluded from the selected subset, and the number is greater than a threshold.  

Grindstaff teaches wherein the model is deployed ((Paragraphs [0020-0022], [0037] and [0082] discuss using a deployed machine learning model and monitoring the accuracy of the model.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the model of Friedlander to be a deployed model, as taught by Grindstaff, in order to “automatically monitor accuracy and efficiency of the model (Grindstaff, Paragraph [0021])” and “the “user may then retrain and redeploy estimated model using an updated dataset or model based on the incoming data to improve accuracy and using data related to ecosystem indicating an updated configuration of ecosystem (Grindstaff, Paragraph [0071]).”

Shukla teaches:
comparing the characteristics of the first plurality of individuals with the characteristic of interest (Paragraph [0063] discusses making a selection based on a comparative assessment of various classifiers, construed as including the characteristic of interest.); and 
determining whether the comparison results in a number of individuals having the characteristic of interest but excluded from the selected subset, and the number is greater than a threshold (Paragraphs [0052], [0060] and  [0063] discuss characterizing a condition using an inclusion, exclusion index.  For example, the codes (which are individual factors or features in the data set) are selected through mutual information provide the inclusion criteria for patients to be selected by a program or model using a threshold.).  
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare modeling to modify Friedlander by Shukla, in order to “improve accuracy” of the model (Shukla, Paragraph [0008]) and by removing “selection bias” as there no assumptions made (Shukla, Paragraph [0037]).

Regarding claim 16, Friedlander does not appear to explicitly disclose wherein the at least one processing device is further programmed to: 
when the number of individuals is greater than a second threshold, the second threshold being greater than the threshold, automatically remove the model from deployment.  

Grindstaff teaches when the number of individuals is greater than a second threshold, the second threshold being greater than the threshold, automatically remove the model from deployment (Paragraphs [0007] [0041-42], [0068], and [0080-0081] discuss exemplary statistical process control thresholds and probabilities, construed as including the comparison results being greater than a second threshold and removing the model from deployment for corrective action if a threshold is exceeded. See also figure 5 showing multiple thresholds.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the combination of Friedlander and Shukla to include a second threshold and removing the model from deployment if a second threshold is exceeded, as taught by Grindstaff, in order to “so that if any of the monitored statistical thresholds are violated, the system may issue a security alert to the user and/or suggest remedial action to bring the out of control (i.e., unstable) signal back within acceptable limits of statistical variation (i.e., improve model accuracy and efficiency) and/or indicate investigating the root cause (Grindstaff, Paragraph [0069]).”

Regarding claim 17, Friedlander does not appear to explicitly disclose wherein the at least one processing device is further programmed to: when the number is greater than the threshold, transmit an alert to a user of the deployed model.  

Grindstaff teaches wherein the at least one processing device is further programmed to: when the number is greater than the threshold, transmit an alert to a user of the deployed model (Paragraphs [0020], [0069], [0071] and [0089] discuss issuing an alert to the user when a threshold is exceeded.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the model of Friedlander to be a deployed machine learning model and transmit an alert to a user, as taught by Grindstaff, in order to “automatically monitor accuracy and efficiency of the model (Grindstaff, Paragraph [0021])” and “the “user may then retrain and redeploy estimated model using an updated dataset or model based on the incoming data to improve accuracy and using data related to ecosystem indicating an updated configuration of ecosystem (Grindstaff, Paragraph [0071]).”

Regarding claim 18, Friedlander discloses wherein the at least one processing device is further programmed to: when the number is greater than the threshold, generate a report including results of the comparison.  

Shukla teaches wherein the at least one processing device is further programmed to: when the number is greater than the threshold, generate a report including results of the comparison (Paragraph [0079] discusses generating a report including the performance of the model, construed as including the results of the comparison.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare modeling to modify Friedlander by Shukla, in order to “improve accuracy” of the model (Shukla, Paragraph [0008]) and by removing “selection bias” as there no assumptions made (Shukla, Paragraph [0037]).

Regarding claim 19, Friedlander does not appear to explicitly disclose wherein the at least one processing device is further programmed to: store the report for access by a user of the deployed model.  

Grindstaff teaches wherein the model is deployed ((Paragraphs [0020-0022], [0037] and [0082] discuss using a deployed machine learning model and monitoring the accuracy of the model.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the model of Friedlander to be a deployed model, as taught by Grindstaff, in order to “automatically monitor accuracy and efficiency of the model (Grindstaff, Paragraph [0021])” and “the “user may then retrain and redeploy estimated model using an updated dataset or model based on the incoming data to improve accuracy and using data related to ecosystem indicating an updated configuration of ecosystem (Grindstaff, Paragraph [0071]).”

Shukla teaches wherein the at least one processing device is further programmed to: store the report for access by a user of the model (Paragraphs [0079], [0099] and [0123] describe the system generating a report and having storage, construed as being programmed to store the report.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare modeling to modify Friedlander to include saving a report, as taught by Shukla, in order to have a record of the model’s performance over time. 

Regarding claim 20, Friedlander discloses wherein the characteristic of interest includes at least one of gender, a disease classification, a number of patient visits, a biomarker, or a therapy (Paragraphs [0005], [0030], [0034-0035] and [0050] discuss selecting a subset of the cohort using specified characteristics, such as gender, age, physical condition or disease state that do not receive treatment, to eliminate any patient records that have significant co-morbidities.).  

Regarding claim 21, Friedlander discloses wherein the at least one processing device is further programmed to determine, based on the characteristics, at least one derived characteristic for the first plurality of individuals (Paragraphs [0030-0031], [0036-0037] and [0048-0049] discuss determining relationships and showing patterns, including evaluating treatments by comparing the groups of patients based on a shared characteristic such as gender or disease state.).  

Regarding claim 22, Friedlander does not appear to explicitly disclose wherein the at least one derived characteristic includes at least one of a diagnosis, an outcome, or a biomarker.  

	Shukla teaches wherein the at least one derived characteristic includes at least one of a diagnosis (Paragraph [0025] discusses a derived characteristic including a diagnosis.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Friedlander by Shukla, in order to “identify previously undiagnosed individuals who may fit a model for the disease that is generated by one or more programs in an embodiment of the present invention (Shukla, Paragraph [0025]).”

Regarding claim 23, Friedlander does not appear to explicitly disclose wherein the at least one processing device is further programmed to determine the at least one derived characteristic with analysis of unstructured data included in the data representing the first plurality of individuals.  

Shukla teaches wherein the at least one processing device is further programmed to determine the at least one derived characteristic with analysis of unstructured data included in the data representing the first plurality of individuals (Paragraph [0100] discusses the data including clinical/natural history and expert input, construed as unstructured data.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Friedlander by Shukla, in order to obtain data in addition to electronic medical records (Shukla, Paragraph [0100]).

Regarding claim 24, Friedlander does not explicitly disclose wherein the deployed model is executed by at least one of a medical device or a server associated with a healthcare facility.  

Grindstaff teaches wherein the deployed model is executed by at least one of a medical device or a server associated with a healthcare facility (Paragraphs [0036] and [0070] discusses the analytics model being used in a variety of fields, including healthcare, on at least one server, construed as a server associated with a healthcare facility. Paragraph [0020] discusses a machine learning model.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the model of Friedlander to have the deployed model be executed on a server associated with a healthcare facility, as taught by Grindstaff, in order to allow a healthcare facility to “automatically monitor accuracy and efficiency of the model (Paragraph [0021]).”

Regarding claim 25, Friedlander does not appear to explicitly disclose wherein automatically removing the model includes instructing the medical device or the server to stop executing the deployed model.  
Grindstaff teaches wherein automatically removing the model includes instructing the medical device or the server to stop executing the deployed model (Paragraphs [0065], [0069] and [0071] discusses automatically retraining and redeploying the model, construed as instructing the server to stop executing the deployed model to retrain. Paragraph [0020] discusses a machine learning model.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Friedlander to include instructions for the server to stop executing the deployed model, in order to allow the “programmable device 100 [to] automatically update estimated model by training with new pre-processed data based on new incoming data (Grindstaff, Paragraph [0076]).”

Regarding claim 26, Friedlander discloses wherein the at least one processing device is further programmed to: 
apply the deployed model to data representing a second plurality of individuals, the data including characteristics of the second plurality of individuals,4Attorney Docket No.: 13935.0019-01000Page 5 of 6 based on application of the model, select a subset of the second plurality of individuals as a cohort (Paragraphs [0005], [0035], [0038-0039], [0050] and [0058] discuss selecting multiple clusters in which the patients have a common attribute for use in a cluster model, construed as applying the model to data representing a second plurality of individuals including at least one characteristic.);
but Friedlander does not explicitly disclose:
comparing the characteristics of the second plurality of individuals with the characteristic of interest; and 
when the comparison results in a number of individuals having the characteristic of interest but excluded from the selected subset, and the number is greater than a threshold, transmit an alert to the user of the deployed model.  

Grindstaff teaches wherein the model is deployed ((Paragraphs [0020-0022], [0037] and [0082] discuss using a deployed machine learning model and monitoring the accuracy of the model.) and transmitting an alert to the user of the deployed model (Paragraphs [0020], [0069], [0071] and [0089] discuss issuing an alert to the user when a threshold is exceeded.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the model of Friedlander to be a deployed model, as taught by Grindstaff, in order to “automatically monitor accuracy and efficiency of the model (Grindstaff, Paragraph [0021])” and “the “user may then retrain and redeploy estimated model using an updated dataset or model based on the incoming data to improve accuracy and using data related to ecosystem indicating an updated configuration of ecosystem (Grindstaff, Paragraph [0071]).”

Shukla teaches:
comparing the characteristics of the second plurality of individuals with the characteristic of interest (Paragraph [0063] discusses making a selection based on a comparative assessment of various classifiers, construed as including the characteristic of interest.); and 
when the comparison results in a number of individuals having the characteristic of interest but excluded from the selected subset, and the number is greater than a threshold (Paragraphs [0052], [0060] and  [0063] discuss characterizing a condition using an inclusion, exclusion index.  For example, the codes (which are individual factors or features in the data set) are selected through mutual information provide the inclusion criteria for patients to be selected by a program or model using a threshold.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare modeling to modify Friedlander by Shukla, in order to “improve accuracy” of the model (Shukla, Paragraph [0008]) and by removing “selection bias” as there no assumptions made (Shukla, Paragraph [0037]).

Regarding claim 27, Friedlander does not appear to explicitly disclose wherein the at least one processing device is further programmed to: wherein the at least one processing device is further programmed to: receive an indication of a second characteristic of interest; compare the characteristics of the first plurality of individuals with the second characteristic of interest; and when the comparison results in a number of individuals having the second characteristic of interest but excluded from the selected subset, and the number is greater than a threshold, transmit the alert to the user of the deployed model.2025Attorney Docket No. 317EP.001US01

Grindstaff teaches wherein the at least one processing device is further programmed to: 
receive an indication of a second characteristic of interest; compare the characteristics of the first plurality of individuals with the second characteristic of interest (Paragraphs [0069], [0071] and [0089] discuss issuing an alert to the user when a threshold is exceeded, construed as including when the comparison results between the data sets for a characteristic or attribute.); and when the comparison results in a number of individuals having the second characteristic of interest, and the number is greater than a threshold, transmit the alert to the user of the deployed model (Paragraphs [0069], [0071] and [0089] discuss issuing an alert to the user when a threshold is exceeded, construed as including a second threshold. Paragraph [0020] discusses the model being machine learning based.).2025Attorney Docket No. 317EP.001US01

Shukla teaches the comparison results in a number of individuals having the second characteristic of interest but excluded from the selected subset (Paragraphs [0052], [0060] and  [0063] discuss characterizing a condition using an inclusion, exclusion index.  For example, the codes (which are individual factors or features in the data set) are selected through mutual information provide the inclusion criteria for patients to be selected by a program or model using a threshold.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare modeling to modify Friedlander by Shukla, in order to “improve accuracy” of the model (Shukla, Paragraph [0008]) and by removing “selection bias” as there no assumptions made (Shukla, Paragraph [0037]).

Claim 28 recites substantially similar limitations as those already addressed in claim 15, and, as such, is rejected for similar reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782. The examiner can normally be reached 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHELLE L REICHERT/
Primary Examiner, Art Unit 3686